DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
2.  The Information Disclosure Statement (IDS) submitted on 11/10/2020 has been considered by the examiner and made of record in the application file. 

Priority
3.   Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the application file.

Examiner's Amendment
4.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
        Claim 14 has been amended below in order to correct antecedent basis of certain limitation in the claim.
            - Claim 14, “a completion signal”15 on line 11 is amended to “a boot-up completion signal”15 in order to correct antecedent basis for this limitation in the claim regarding the same limitation recited in its dependent claim 17 (referred to “the boot-up completion signal” on lines 6 and 11 of dependent claim 17. Also, referred to paragraphs [0055]-[0056] of the specification).

        The application has been amended as follows:
              In the claims: 
                  Claim 14 (Currently Amended): A latch circuit comprising: 
                      a first latch suitable for transferring first data to a first node and inverted first data to a second node, in response to a selection signal 15that is enabled during a power-up operation, and latching data at the first and second nodes; 
                      a second latch suitable for transferring second data to a third node and inverted second data to a fourth node, in response to the selection signal, and latching data at the third and fourth nodes; and 
                     20a latch-width adjusting circuit suitable for coupling the first node to the third node and coupling the second node to the fourth node, in response to the data at the second node and a boot-up completion signal that is enabled after the power-up operation.

Allowable Subject Matter
5.   Claims 1-18 are allowed.
6.   The following is a statement of reason for indication of allowable subject matter:
        Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a plurality of latch-width adjusting circuits respectively corresponding to the latch sets, wherein, in each of the plurality of latch sets, the corresponding latch-width adjusting circuit is disposed between the enable latch of the corresponding latch set and the address latch adjacent to the enable latch, and couples the enable latch to the 10adjacent address latch depending on whether or not the corresponding latch set is used, at an end of a boot-up operation”, and a combination of other limitations thereof as recited in the claim. Claims 2-7 depend on claim 1.   
           Regarding independent claim 8, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a latch circuit including a plurality of latch sets respectively corresponding to the fuse sets, suitable for storing the fuse data provided from the respective fuse sets into the latch sets, and outputting the stored fuse data as repair information while adjusting a 28width of unused latch sets among the latch sets in response to a boot- up completion signal; and a repair control circuit suitable for controlling a repair operation for replacing the repair target memory cells with the redundant memory 5cells, based on the repair information”, and a combination of other limitations thereof as recited in the claim. Claims 9-13 depend on claim 8.   
          Regarding independent claim 14 (Currently Amended), the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a latch circuit comprising: a first latch suitable for transferring first data to a first node and inverted first data to a second node, in response to a selection signal 15that is enabled during a power-up operation, and latching data at the first and second nodes; a second latch suitable for transferring second data to a third node and inverted second data to a fourth node, in response to the selection signal, and latching data at the third and fourth nodes; and 20a latch-width adjusting circuit suitable for coupling the first node to the third node and coupling the second node to the fourth node, in response to the data at the second node and a boot-up completion signal that is enabled after the power-up operation”, and a combination of other limitations thereof as recited in the claim. Claims 15-17 depend on claim 14.   
             Regarding independent claim 18, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein each latch set includes: an enable latch suitable for storing information indicating whether the latch set stores valid fuse data; 20a plurality of address latches including a first address latch adjacent to the enable latch and remaining address latches in parallel, suitable for storing the fuse data; and a latch-width adjusting circuit suitable for coupling the enable latch and the first address latch when the latch set is unused and a 33boot-up completion signal is enabled”, and a combination of other limitations thereof as recited in the claim. 
7.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
8.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515. The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
         Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
          If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/TRI M HOANG/ 
Primary Examiner, Art Unit 2827